Citation Nr: 0707254	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-31 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for dystonia 
musculorum deformans (dystonia).

2.  Entitlement to service connection for dystonia.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1967.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO), which found 
that the veteran had not submitted sufficient new and 
material evidence to reopen the claim, which had been 
previously denied in September 1992 and April 1995.  The 
veteran testified before the undersigned at a personal 
hearing at the RO in May 2005.

The issue of entitlement to service connection for dystonia 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1995, the RO refused to reopen the claim for 
service connection for dystonia, which had been denied in 
September 1992.

2.  The evidence submitted since the April 1995 denial is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for dystonia musculorum deformans has been 
submitted.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 
20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In a November 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  He was 
told what evidence was needed to substantiate his claim, to 
include what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was told to submit any evidence relevant to his claim.

The Board finds that the content of the November 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, in 
August 2004, the July 2004 statement of the case (SOC) was 
issued, which provided the veteran with an additional 60 days 
to submit additional evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  While 
the veteran was not informed of the provisions of Dingess, 
the Board finds no prejudice since the RO will be able to 
correct any notice deficiencies as to the service connection 
claim while on remand.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 ( 2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in new 
and material cases.  The Court found that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  Such 
notice to the veteran is essential since the question of 
materiality depends on the basis on which the prior denial 
was made and the failure to notify a claimant of what would 
constitute material evidence would be prejudicial to the 
claimant.  While the VCAA notice provided in November 2003 
did not comply with the provisions of Kent, in light of the 
decision below to reopen the veteran's claim, the Board finds 
no prejudice to the veteran.


II.  Applicable laws and regulations

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a) was revised effective August 29, 2001.  Claims 
filed after this date must be adjudicated using the revised 
version.  Because the veteran filed his claim in October 
2003, the revised version applies to this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisiomnakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 C.F.R. § 3.306 (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.




III.  Factual background and analysis

The evidence of record at the time of the RO's denial in 
April 1995 included the veteran's service medical records.  
The November 1964 entrance examination noted the veteran's 
history of a sudden inability to write with his right hand 
about 6 years before.  There was no physiologic defect 
present at the time of the examination.  There was an 
impression of anxiety reaction associated with conversion 
reaction which caused little interference with overall 
functioning.  In January 1965, he was seen with complaints of 
trouble with the right hand.  On the 18th of January, 2 weeks 
after entry into service, he stated that he could not use his 
right hand.  He had no resistance to weight; he indicated 
that this problem had been present for about 8 years.  The 
examination was negative and the impression was questionable 
probable anxiety reaction.  On January 25, 1965 a neurology 
consultation was performed.  A very detailed sensory 
examination was normal, as were his deep tendon reflexes.  
There was no atrophy of the muscles.  The examination found 
no weakness.  He held his right hand bizarrely most of the 
time but he was able to use it very well to tie his shoes.  
He had a tremor of both hands, which appeared to be 
functional.  The impression was deep-seated conversion 
reaction.  In June 1965, another consultation found no 
disease.  In November 1966, he was referred to a VA hospital 
for an evaluation.  He stated that he had begun to have 
trouble writing 9 years before; however, it had worsened 
since that time, and he noted that he had difficulties eating 
and shaving.  He said that writing became difficult at the 
age of 14 or 15.  Between 1951 and 1952, his weight had waxed 
and waned.  The examination noted a slight weakness of the 
right hand.  He was asked to write and he displayed choreal-
type movements and was unable to write.  The biceps movements 
could not be elicited on the right, but were present on the 
left.  It was found possible that he had dystonia musculorum 
deformans.  A September 1967 periodic examination noted a 
movement disorder that had been present for the past 10 
years, after the sudden onset of an inability to write while 
in school.  His strength, tone, and deep tendon reflexes were 
normal.  He had bizarre posturing and flexion of the wrist 
and fingers of the right hand, which stopped with distraction 
and forceful encouragement.  The diagnosis was movement 
disorder, functional in origins; the movement disorder also 
suggested dystonia musculorum deformans.

The veteran's personnel records showed that he had been a 
finance clerk in service.  He was noted to have limited use 
of the right hand and was not permitted to fire weapons.

The veteran submitted numerous VA and private treatment 
records developed between 1992 and 1994 that showed his 
treatment for dystonia.  In January 1993, his private 
physician noted that the veteran had had dystonia that began 
in service and that was fairly severe by his separation.  
After service, it had improved and had then worsened.  It was 
commented that it was quite possible that the stresses of 
being in service in Vietnam had caused the condition to 
manifest at the time that it had.

In November 1994, the veteran's brother submitted a statement 
in which he referred to the fact that the veteran had had 
some type of disability prior to service.  He said that he 
had been shocked to see how his condition had deteriorated by 
his discharge from service.

In February and July 1995, the veteran testified at hearings 
at the RO.  He expressed his belief that the stresses of his 
service had caused his dystonia to worsen.  Multiple VA 
treatment records from 1994 to 1995 showed his continuing 
treatment for dystonia.

The evidence submitted after the April 1995 denial included 
letters from the veteran's VA and private physicians, written 
in December 2000 and September 2003, respectively.  These 
referred to his continuing treatment for dystonia.

The veteran submitted September 26, 2000 correspondence from 
his VA physician.  It was stated that "[a]lthough I have 
only seen him the past few months it is possible that his 
condition may have been aggravated by stressors in the past 
(service in Vietnam)."  It was noted that the veteran's son 
also had dystonia.  

The veteran submitted numerous VA treatment records developed 
between 1998 and 2003.  These showed his treatment for 
dystonia.

The veteran then submitted a May 19, 2004 letter from his 
treating physician.  It was noted that the veteran had mixed 
Familial Hyperkinetic Movement Disorder that had been present 
since the age of 7.  His 30-year old son also had the same 
condition.  He stated that "[i]n my professional opinion, 
[the veteran's] condition was aggravated seriously by the 
physical activity required of him during his active duty 
service."

The veteran testified at a personal hearing before the 
undersigned in May 2005.  While he had been a finance clerk 
in service, he had undergone regular basic and advanced 
infantry training.  He indicated that he had told them at the 
time that he entered onto active duty that he had trouble 
with controlling his muscles.  He said that his training 
instructors had been aware of his problems.  He stated that 
the physicians in service had not known what was wrong with 
him and had diagnosed anxiety and a conversion disorder.  For 
that reason, he had not received any treatment for his muscle 
disorder while on duty.  He believed that the fact that the 
service had sent him to a VA hospital for evaluation in 1966 
indicated that the service personnel were concerned about his 
condition, which he believed was worse than when he entered.  
He said that he had first developed pain while in service; he 
said that he had never experienced such pain prior to active 
duty.  

The evidence received after the April 1995 denial of the 
claim, including the September 2000 and May 2004 letters from 
the veteran's VA physicians, is clearly not redundant or 
cumulative, and raises a reasonable possibility of 
substantiating the veteran's claim.  Unlike the January 1993 
private physician's vague statement previously considered, 
the May 2004 physician's statement provided a definite 
opinion and spoke to aggravation of a disorder.  Taking this 
evidence as credible, for the sole purpose of the claim to 
reopen, it is found that it must be considered since it 
relates to an unestablished fact necessary to substantiate 
the claim, namely that the veteran's preexisting dystonia was 
aggravated by his period of service.  See 38 C.F.R. 
§ 3.156(a) (2006).  When there is such evidence, "[t]his 
does not mean that the claim will always be allowed, just 
that the case will be reopened and the new evidence 
considered in the context of all other evidence for a new 
determination of the issues."  Smith v. Derwinski, 1 Vet. 
App. 178, 180 (1991).


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for dystonia 
musculorum deformans, the claim is reopened.


REMAND

The evidence of record, indicates that there are additional 
VA outpatient treatment records available that should be 
obtained prior to a final determination of the veteran's 
claim.  The veteran had indicated that he had sought 
treatment for his dystonia at both the Las Vegas and Los 
Angeles VA Medical Centers in 2004 and 2005 (the last records 
in the claims folder date from 2003).  These records must be 
associated with the claims folder.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

The Board also finds that a VA examination in this case would 
be helpful in answering the question as to whether the 
veteran's period of military service had clearly and 
unmistakably caused an aggravation of his preexisting 
dystonia.  Therefore, the Board finds that a VA neurological 
examination must be performed.

Accordingly, the case is REMANDED for the following actions:

1.  The Las Vegas and Los Angeles VA 
Medical Centers must be contacted and 
requested to provide all records 
pertaining to the treatment of the veteran 
from 2004 to the present.  All efforts 
made to obtain these records must be 
documented for the claims folder.

2.  Once the above-requested records have 
been associated with the claims folder, 
the veteran must be afforded a complete VA 
neurological examination.  The claims 
folder must be made available to the 
examiner to review in conjunction with the 
VA examination, and the VA examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  After 
reviewing the entire claims folder, to 
include the service medical records, the 
examiner must provide an opinion as to 
whether or not the veteran's dystonia 
musculorum deformans worsened during his 
military service, and, if so, was that 
worsening, or aggravation, clearly and 
unmistakably beyond the natural 
progression of the disease.  All special 
studies deemed necessary must be 
accomplished, and the examiner must 
provide a complete rationale for the 
opinion expressed.

The veteran must be informed of the 
importance of reporting to this 
examination, and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2006).

3.  Once the above-requested development 
has been completed, the veteran's claim 
for service connection for dystonia 
musculorum deformans must be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


